604 So. 2d 1054 (1992)
STATE of Louisiana, ex rel. Emile NASH
v.
STATE of Louisiana.
No. 92 KW 1307.
Court of Appeal of Louisiana, First Circuit.
July 29, 1992.
Office of Dist. Atty., Baton Rouge, for plaintiff.
Emile Nash, in pro. per.
WRIT DENIED: We are unable to determine from relator's application if the trial court granted his motion for production in its entirety or if the court granted the motion only as it applied to the Boykin transcript. If the trial court granted the motion in its entirety, relator should seek enforcement of that order in the court that granted it. However, if relator intended to claim that the court erred by granting only the motion for production of the Boykin transcript, that claim has no merit. The Louisiana Supreme Court has held that an indigent is entitled to one free copy of his Boykin transcript, without alleging a particular need for the transcript. See State ex rel Johnson v. Clerk of Court, 479 So. 2d 916 (La.1985). However, if an indigent seeks a copy of any other transcript, including the sentencing proceeding, he must state a particularized need for the document. See State ex rel Joseph v. State, 482 So. 2d 680 (La.App. 1st Cir.1985). A particularized need has been defined as a showing that the "suit ... is not frivolous and that the transcript is needed to decide the issue presented ..." See, e.g., U.S. v. MacCollom, 426 U.S. 317, 96 S. Ct. 2086, 48 L. Ed. 2d 666 (1976). Thus, if the court elected to order that relator be provided with a copy of the sentencing transcript without his first having shown a particularized need for the document, it could do so. However, the court is not required to grant a motion for production of a document other than a copy of the transcript of the Boykin proceeding unless the motion establishes that the transcript will support a particular claim. Relator may request a copy of the transcript without a showing of a particularized need under the Public Records Act, La.R.S. 44:3, et seq. However, in such case, he should be prepared to pay the regular service fees for the document.